﻿At the outset, I should like on behalf of the people and the Government of Honduras to congratulate you, Sir, on your election to the presidency of the General Assembly. We are convinced that your experience and ability will greatly contribute to the success of the Assembly's work. Similarly, I should like to express our appreciation to the Secretary-General of the United Nations for the excellent job he has been doing in that very complex and delicate post. We Latin Americans are particularly proud of his achievements at the helm of the Secretariat.
We wish also to express a cordial welcome to Liechtenstein, a new Member of the Organization.
Forty-five years ago, in the aftermath of the Second World War, my country helped lay the groundwork for what became the United Nations. The San Francisco Conference, although held on the still smouldering embers of that terrible conflict took place in an atmosphere of faith and hope. The very fact that the Conference was held is proof that humanity, aware of its creative capacity, had faith that it could build new instruments that would promote understanding and concord among peoples. At the start of this forty-fifth session of the General Assembly, we can be optimistic that those noble goals can be achieved. A cursory review of the main events of the year that has elapsed since the last session - a year which by any measure was exceptional - supports that view.
Indeed, we are pleased that positive achievements have marked the political dialogue with South Africa, bringing closer to realization the goal that the odious policy of apartheid - which the Government and the people of Honduras unreservedly condemn - will be abolished in the near future. Today, forty-five years later, humanity is witnessing the advent of a new climate of detente and concord, thanks to the changes that have taken place internationally. Mutual respect among nations and efforts to check armaments and the causes of economic and social development are now the rule and not the exception. The participation of the United Nations in the creation of this new climate, which is giving rise to a promising new era, has undoubtedly been a major factor.
The United Nations was conceived as a tool for the maintenance of peace, to ensure human rights and promote the development and well-being of peoples through international co-operation. My presence here in the General Assembly, the first time a President of Honduras has come to this forum, should be taken as an expression of the renewed confidence of the people and the Government of Honduras in our Organization and in its capacity to achieve the purposes for which it was established.
After nearly five decades of separation, the German people has once again become reunited in a single State. One of the most tragic consequences of the Second World War has thus been finally removed. The people and the Government of Honduras most warmly welcome that peaceful, notable development, which strengthens stability in Europe and opens up new prospects for international co-operation. In the Far East, political co-operation to resolve the long and bloody conflict in Cambodia has made significant progress, and we should encourage such co-operation until the confrontation is at an end and we have built a new era of national reconciliation. 
As regards the dialogue between the two Korean States, Honduras supports it unreservedly. However, if, in acknowledgement of their peoples' efforts, they so desire, my country would recommend that the Republic of Korea be accepted as a Member of our Organization. In our opinion, it has already met the requirements for membership.
It is with special pleasure that I also welcome the independence of Namibia and the incorporation of that new State into the United Nations. We are convinced that its co-operation will help to promote the objectives of our Organization, whose exemplary role in connection with the elections and the peaceful transition of Namibia to political power we shall always appreciate.
The changes in Eastern Europe have removed boundaries between protagonists and had a positive impact on the entire world in every imaginable area. The lesson of these changes is that peaceful transformation, dialogue and tolerance should be pursued in both domestic and international affairs. What has happened in Eastern Europe confirms that freedom and the right to self-determination of peoples, guiding ideas of this Organization, are the best guarantee for the achievement of a better world for everyone.
Recently we have observed, with indignation and surprise, the invasion of a Member State of the Organization, Kuwait, by another, Iraq, using its military superiority and trying to convert that country into another of its provinces. It is obvious that this action is contrary to the elementary rules of peaceful coexistence and a violation of the dearest principles of our Organization and those of the international community: that is, respect for integrity and national sovereignty, non-intervention and the right to self-determination of peoples. The importance of these principles is such that failure to respect them would take us back to the most obscure and tragic times of history, when might made right and held sway over the rule of law. 
From this point of view, my country, whose security rests primarily on the norms of international law, has condemned the invasion of Kuwait and has offered its modest support in integrating a multinational peace force, under the flag of the United Nations, to help to restore the tranquillity of that part of the world. Our most fervent desire is that diplomatic action will prove sufficient to preserve peace and lead to the establishment of the rule of reason and law in the Persian Gulf region. We applaud the resolutions adopted by the Security Council, which show that the world is united against the aggression and make clear Iraq's obligation to abide by those resolutions.
The long decades of confrontation that we have experienced have caused the world to postpone the basic efforts necessary for dealing with its primary challenges that is, raising the standards of living of hundreds of millions of human beings who still subsist in conditions of extreme poverty. In our opinion, the dividends of peace must be invested in the best possible way, and that means giving a life of dignity to the dispossessed of the world. That is the only way to guarantee the maintenance of peace and ensure that the old differences between East and West will not be supplanted by a new form of tension, this time between the North and the South. In this undertaking, our Organization must play a pre-eminent role. The United Nations has the necessary dedication and infrastructure to play a greater part in the economic and social progress of all the peoples of the world. The United Nations has become a universal body with the capacity to channel the efforts of the international community in the fight against underdevelopment. It is now for the Member States, particularly those of the industrialized world, to express their solidarity and determination by granting more resources for use in meeting this challenge. 
This undertaking is particularly urgent. In recent years the world situation has led to a deterioration in the standards of living of many developing countries. The decline in the prices of the export products of the third world, the increased prices of imported goods, the increased price of oil, adverse climatic conditions and the heavy burden of servicing external debt - these have combined seriously to undermine the already precarious standards of living in many countries. Additionally, the measures of economic adjustment we have taken in many cases have led to even greater sacrifices.
I believe that in the present situation the international community, acting together, must assume its responsibility and draw up a great plan of action to wipe out poverty everywhere in the world. The success of the Marshall Plan, carried out at the conclusion, of the Second World War, is proof that concerted action of this kind can lead to real improvements in the medium term of the standard of living of peoples. We need credits and technology to increase production; we need markets for our products and facilities to make possible the repayment of our external debt without demands being made for further sacrifices from our peoples. This task can be carried out only with the collaboration of all States of the world.
In the course of the past decade hundreds of thousands of citizens of neighbouring countries sought refuge in Honduras, fleeing the violence caused by conflicts in their countries of origin. The burden on Honduras of these thousands of Central American refugees for so many years has been alleviated largely because of the opportune assistance of the international community, particularly that rendered by the Office of the United Nations High Commissioner for Refugees. This valuable co-operation is still being given to us today to facilitate the repatriation still taking place as the security in neighbouring countries is improving. Assistance is also being given in areas where many of the refugees are located, in improving the conditions for development there; in many cases their presence has had an adverse effect on the environment.
It is only right at this time to express the sincere appreciation of the people and Government of Honduras to those countries that have given us co-operation in dealing with this problem and also to the Office of the United Nations High Commissioner for Refugees for the humanitarian assistance given to us during these difficult years.
Since the end of the decade of the 1970s, the Central American isthmus has suffered the effects of bloody conflicts which have occurred primarily in two of the countries of that area. With the passing of time the consequences of those conflicts went beyond the borders of the countries directly concerned and were felt throughout Central America. These effects, however, had the virtue of awakening the Governments of the area to the conviction that it was necessary to resolve the crisis through dialogue, negotiation and joint action. This undertaking, in which Central Americans found solidarity and support from almost all of the international community, was aimed primarily at eliminating the conflicts which had taken place in the countries of the area and preventing further confrontations among the various States.
In signing the Esquipulas Agreements, Central Americans laid the ground work for real national reconciliation among those groups that had been engaged in armed struggle and also laid the groundwork for real democracy. Furthermore, the Governments of the region agreed to carry out a number of actions aimed at improving the standard of living of their people. The agreements signed by the Central American Presidents had the immediate effect of reducing tensions in the area, in Nicaragua leading to the installation of a Government freely elected by the people. In this respect, I can say with satisfaction that from the beginning my Government adopted a policy which made it possible to abide by the commitments set forth in the Esquipulas procedures, and we worked with the parties concerned in Nicaragua to complete a number of agreements, initiated on 23 March 1990, leading to the disarming and demobilization of the Nicaraguan resistance and to the repatriation of members and families. Good-neighbourliness between Nicaragua and Honduras was thus restored.
In El Salvador negotiations with the aim of a peaceful settlement of the conflict, with the invaluable mediation of the Secretary-General and his Special Representative, have yielded early results, although, regrettably, these have not been as widespread as we had hoped. The only path to peace and reconciliation is through dialogue, and I again appeal to the parties for the speedy cessation of hostilities, which will enable the Salvadorian people to bind their wounds and build a future of freedom, justice and solidarity.
To prevent the risk of further armed conflicts among States, we are attempting to reduce the size and offensive capacity of the armies of Central America. In this we are also guided by our desire to use our meagre economic resources to improve the living conditions of our people.
We are working to adopt measures to promote confidence among our States, to develop border areas and to improve the environment, and in many other areas of common interest. Our objective is to strengthen union and promote interdependence among the countries of the area.
To that end in our work programmes a prominent role is given to Central American integration - certainly our most viable option in building a better future.
At the recent meeting of Central American Presidents we stressed our belief in. integration as a means of development and said we wanted a Central America linked to the rest of the world on the basis of fruitful and respectful interdependence.
We believe that the Economic Community of the Central American Isthmus should be founded on a redesigned juridical and legal framework; the present limitations must be overcome. We wish to put into effect the new strategies of openness and productive modernization we have drawn up. As we design a new scheme for Central American integration, we are taking into account the errors of the past and the need not to repeat them. We know our principal objective must be to improve the living standards of Central Americans. We also know that the costs and benefits of integration must be shared equitably so that the process will not again be interrupted. 
At the meeting in Antigua, Guatemala, the Central American Presidents reiterated their appeal to the international community for the co-operation we need to make our development a reality. This support is particularly important if we are to sustain efforts to relieve the burden of external debt and thus free the resources needed to develop the region.
As we have searched for peace we Central Americans have worked with the United Nations, which has always been present.
From this rostrum, in 1988, the Government of Honduras proposed the establishment of machinery sponsored by our Organization. That machinery was to serve to ensure compliance with the Esquipulas Agreements. The proposal by Honduras gave rise to the international Commission for Support and Verification and the United Nations Observer Group in Central America (ОGСА) whose participation in the bringing of peace to the region has been and continues to be particularly valuable. The receptiveness of the United Nations to the proposal by Honduras made it possible for us to go beyond the impasse that then existed in Central America and furthered our negotiating efforts. ONUCA can now help supervise the security agreements to be reached by the parties to the conflict, and its mandate must be renewed and expanded in the proper terms.
Similarly, in 1988 the General Assembly, aware that peace in our region required improved living standards for the inhabitants, approved a special plan for economic co-operation for Central America to improve technical, economic and financial co-operation for the Central American region.
Central Americans hope that that plan, now being implemented, can, with the goodwill and support of friendly Governments and international organizations, prove to be a firm support for our peace efforts. I do not wish to conclude without referring to the fundamental role being played by the Secretary-General in this process. We wish here to express the thanks of the Government of Honduras for his constant willingness to go Central America whenever necessary to help contribute to the settlement of the crisis, through personal dedication and the dedication of his associates led to a further chapter of success in the history of the Organization as it works towards achievement of its fundamental objectives.
I should like again to express my hope that the United Nations will emerge strengthened and that peace in the world will be consolidated for the benefit of all peoples.
